Case: 18-20588      Document: 00514887117         Page: 1    Date Filed: 03/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-20588
                                                                              FILED
                                                                        March 25, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
EMMANUEL ADWALE ADEYINKA,

                                                 Plaintiff-Appellant

v.

HOUSTON TEXAS DEPARTMENT OF PUBLIC SAFETY,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CV-2753


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Emmanuel Adwale Adeyinka moves for leave to proceed in forma
pauperis (IFP) in his appeal from the dismissal of his 42 U.S.C. § 1983
complaint as malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). His “Motion
of Content,” which does not seek any relief from this court, is DENIED. By
seeking leave to proceed IFP in this court, Adeyinka is challenging the district
court’s denial of leave to proceed IFP and certification that his appeal would


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20588    Document: 00514887117      Page: 2   Date Filed: 03/25/2019


                                 No. 18-20588

be frivolous and not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). Our inquiry into an appellant’s good faith “is limited to
whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
      In his brief and other submissions to this court, Adeyinka does not
challenge the district court’s reasons for dismissing his complaint as malicious
or denying him leave to proceed IFP on appeal. Even pro se litigants must
brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993). By failing to identify any error in the district court’s
analysis, it is the same as if Adeyinka had not appealed the dismissal of his
complaint as frivolous. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). The appeal therefore lacks arguable merit
and is frivolous. See Howard, 707 F.2d at 220.
      Accordingly, Adeyinka’s request for leave to proceed IFP on appeal is
DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 n.24; see also 5TH CIR. R. 42.2.




                                       2